DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 9/30/2021 is acknowledged.  The traversal is on the ground(s) that that the groups have the same technical feature.  This is not found persuasive because the claims do not provide a contribution over the prior art of record and as such, are not considered to have a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/30/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (US 20140329022) in view of Yabuta et al. (US 20120148832.
Otani discloses a low reflection film comprising a glass substrate and a low reflection layer formed from a silane binder, which forms into a silicon oxide binder after curing, and fine particles, wherein the fine particles to binder are found at a ratio of 95/5 to 10/90 (or 10 to 95 wt% particles and 5 to 90 wt% binder) (para. 0061; Abstract).  The particles can be silica, titanium dioxide, or combinations thereof (para. 0069-0078).  However, Otani is silent to the combination at the amounts claimed.
Yabuta discloses a glass article having a low reflection layer formed from a silica binder, silica particles, and titanium oxide particles.  Silica particles are found at a content of 50 to 82 wt% and 8 to 40 wt% of titanium dioxide particles (abstract; para. 0031-0047).  The content of each of the silica and titanium dioxide particles overlap and include the claimed ranges, wherein the contents provide a balance of photocatalytic function and reflection suppression properties (para. 0048).  Regarding the provisos, Examiner notes that Yabuta discloses the effects of each content of material with respect to the optical and mechanical properties; as such, it would have been obvious to have the proviso values as claimed, in order to achieve a balance of photocatalytic and mechanical properties.  As such, it would have been obvious to one of ordinary skill in the art to have the claimed content ranges of silica and titanium dioxide particles for the above stated reasons.  Given that the combination teaches the claimed elements and the content ranges are overlapped and included by Yabuta, the combination would have optical and contact angle properties that overlap and include the claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783